Citation Nr: 0639622	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to 
December 1980 and January 1983 to August 1991 in the United 
States Air Force.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserted that he incurred diabetes mellitus due 
to exposure to an herbicide agent, specifically Agent Orange, 
during service in Korea and Japan.  The evidence indicates 
that the veteran was diagnosed as having diabetes mellitus in 
2002.  The evidence of record provides no evidence that the 
veteran's diabetes was manifest while in service or within 
one year after leaving service.  See 38 C.F.R. §§ 3.303(a), 
3.307(a)(3), 3.309(a).  In addition, the veteran's service 
records do not indicate that the veteran served in Vietnam 
between January 9, 1962, and May 7, 1975, and, therefore, the 
presumption of service connection for diabetes mellitus due 
to herbicide agent exposure provided to those who served in 
Vietnam does not apply.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).  

The Board notes that VA acknowledges that Agent Orange was 
used in countries other than Vietnam during the period 
between January 9, 1962, and May 7, 1975.  For service in 
other countries, however, exposure is not assumed and the 
record must indicate that the veteran had exposure to the 
herbicide agent.  Once exposure is shown, VA will grant 
service connection on a presumptive basis.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The record includes a letter submitted by a man who served 
with the veteran.  The letter asserts that he and the veteran 
served at Kadena Air Force Base in Japan and were exposed to 
Agent Orange at this base.  The veteran's DD Form 214 
indicates that he entered active service at this base.  

The veteran's claims file includes a deferred rating dated in 
November 2003.  The rating indicates that the veteran's 
personnel records should be requested.  Although the 
veteran's personnel records from his second period of service 
are in the veteran's claims file, there are no records 
specific to his first period of service, September 1968 to 
December 1980, during which the alleged exposures in Korea 
and Japan took place.  One of the personnel documents of 
record, however, indicates that the veteran served in Korea 
between July 1968 and August 1969 and in Japan from January 
1975 to October 1978.  The Board further notes that the 
Department of Defense has acknowledged that Agent Orange was 
used in Korea along the Demilitarized Zone (DMZ) from April 
1968 up through July 1969.

The Board finds that the veteran's appeal must be remanded 
for further development.  The Board finds that the veteran 
has provided enough information regarding he alleged exposure 
to require VA to attempt verification.  Upon remand, the RO 
should seek information regarding possible use or storage of 
Agent Orange at Kadena Air Force Base in Japan.  In addition, 
the RO should request the veteran's personnel records from 
his first period of service, September 1968 to December 1980.  
If attempts to locate these records fail, a statement clearly 
indicating this should be made part of the veteran's claims 
file.  If these records are located, the RO should review 
these records and, if they indicate that the veteran served 
near the DMZ, the RO should consider further development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should also 
be informed that he may submit evidence 
in the form of "buddy statements" from 
fellow servicemen or statements from 
friends or family members.

2.  The RO should seek verification 
regarding the veteran's assertion that he 
had exposure to Agent Orange when 
stationed at Kadena Air Force Base in 
Japan.

3.  The RO should request from the 
National Personnel Records Center (NPRC), 
or other appropriate source, the 
veteran's complete service personal 
records; specifically, those records 
related to the veteran's period of 
service between September 1968 to 
December 1980 should be requested.  If 
these records are unavailable, a 
statement clearly indicating this should 
be made part of the veteran's claims 
file.

4.  If the veteran's additional personnel 
records are located, the RO should review 
these records and, if they indicate that 
the veteran served near the DMZ, the RO 
should consider further development.

5.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b).


